 

Exhibit 10.3

 

SECURED REVOLVING NOTE

 

(EXECUTED AND DELIVERED IN ____________________)

 

$750,000 Maturity Date:  September 8, 2013

 

FOR VALUE RECEIVED, UNIFED PAYMENTS, LLC, a Delaware limited liability company
(“Borrower”) hereby promises to pay to the order of NET ELEMNENT INTERNATIONAL
INC. or the holder (the “Lender”) of this Secured Revolving Note (this
“Revolving Note”) at 1450 S. Miami Avenue, Miami, Florida or such other place of
payment as the holder of this Revolving Note may specify from time to time in
writing, in lawful money of the United States of America, the principal amount
of SEVEN HUNDRED FIFTY THOUSAND DOLLARS ($750,000) or such other principal
amount as Lender has advanced to Borrower, together with interest at a rate as
specified in the Loan Agreement (defined hereafter).

 

This Revolving Note is the Revolving Note referred to in, and is executed and
delivered in connection with, that certain Loan Agreement dated as of March 8,
2013, by and between Lender, Borrower and certain Guarantors thereunder (as the
same may from time to time be amended, modified or supplemented in accordance
with its terms, the “Loan Agreement”), and is entitled to the benefit and
security of the Loan Agreement and the other Loan Documents (as defined in the
Loan Agreement), to which reference is made for a statement of all of the terms
and conditions thereof. All payments shall be made in accordance with the Loan
Agreement. All terms defined in the Loan Agreement shall have the same
definitions when used herein, unless otherwise defined herein. An Event of
Default under the Loan Agreement shall constitute a default under this Revolving
Note.

 

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Revolving Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Revolving Note has
been negotiated and delivered to Lender and is payable in the State of Florida.
This Revolving Note shall be governed by and construed and enforced in
accordance with, the laws of the State of Florida, excluding any conflicts of
law rules or principles that would cause the application of the laws of any
other jurisdiction.

 



BORROWER FOR ITSELF Unified Payments, LLC       By:    Name:   Title:

 



 

 